UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 April 22, 2010 Date of Report (date of earliest event reported) AVISTAR COMMUNICATIONS CORPORATION (Exact name of Registrant as specified in its charter) Delaware 000-31121 88-0463156 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 1875 S. Grant Street, 10th Floor, San Mateo, California94402 (Address of principal executive offices, including zip code) (650) 525-3300 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On April 22, 2010, Avistar Communications Corporation ("Avistar") issued a press release discussing its financial performance for the first quarter ended March 31, 2010.A copy of the press release is attached hereto as Exhibit The attached press release includes a discussion of “adjusted EBITDA”, a non-GAAP financial measure that Avistar defines as earnings before net interest, income taxes, depreciation, and amortization, as further adjusted for stock-based compensation. Avistar believes adjusted EBITDA is relevant and useful information to its investors as this measure is an integral part of Avistar’s internal management reporting and planning process and is a primary measure used by Avistar management to evaluate the operating performance of Avistar’s business. This non-GAAP measure should be considered in addition to results prepared in accordance with GAAP, but should not be considered a substitute for, or superior to, GAAP results. In addition, Avistar’s definition of adjusted EBITDA may not be comparable to the definitions as reported by other companies.
